Citation Nr: 0945388	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for status post right 
thumb trigger release.  

2. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
shoulder injury, including whether service connection may be 
granted.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury, including whether service connection may be granted.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
cervical injury, including whether service connection may be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The Veteran's original claims for compensation for residuals 
of a left shoulder injury, back injury, and cervical injury 
were denied in an August 2006 rating decision.  In July 2007, 
the Veteran filed a petition to reopen his claims.  The RO 
reopened the claims for residuals of a left shoulder injury, 
back injury, and cervical injury and again denied service 
connection in an April 2008 rating decision.  The Veteran 
timely filed a notice of disagreement, appealing the April 
2008 decision, and continued to submit medical evidence in 
support of his claims.  The RO reconsidered all the evidence 
of record in July 2008 and denied the claims. 

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in March 2009.


The claims for service connection for status post right thumb 
trigger release and residuals of left shoulder, back, and 
cervical injuries are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for 
residuals of a left shoulder injury, back injury, and 
cervical injury were denied by an unappealed rating decision 
in August 2006.  

2.  The additional evidence received since August 2006 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claims of service connection for residuals of a left 
shoulder injury, back injury, and cervical injury.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision which denied entitlement 
to service connection for residuals of a left shoulder 
injury, back injury, and cervical injury is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 2006 decision is new 
and material and the claims of entitlement to service 
connection for residuals of a left shoulder injury, back 
injury, and cervical injury are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his 
application to reopen claims of entitlement to service 
connection for post status right thumb release, and residuals 
of a left shoulder injury, back injury, and cervical injury.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In letters dated in March 2006 and September 2007, the RO 
provided notice to the Veteran regarding the information and 
evidence necessary to substantiate his claims for service 
connection.  The RO also specified the information and 
evidence to be submitted by him, the information and evidence 
to be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claims.  
See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought. The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  While the September 2007 
letter does not completely comply with the notice 
requirements of Kent, there is no prejudice to the Veteran 
because the Board has decided to reopen his claims.  

As a result of the foregoing notices, the Veteran submitted 
additional evidence to support a grant of his petition to 
reopen his claims of entitlement to service connection for 
residuals of a left shoulder injury, back injury, and neck 
injury.  The Board grants that application. The Board also 
remands the claim for status post right thumb trigger 
release.  Therefore, further action is unnecessary in order 
to meet VA's statutory duty to notify the Veteran as to the 
substantiation of his claims of those issues. 

Accordingly, the Board remands this matter, and directs 
further development of the claims pursuant to VA's statutory 
duty to assist. 

New and Material Evidence

The record reflects that an August 2006 rating decision 
denied the Veteran's claims of entitlement to service 
connection for residuals of a left shoulder injury, a back 
injury, and a cervical injury.  The RO sent notice of the 
decision to the Veteran at his last address of record.  A 
notice of disagreement was not received to initiate an appeal 
from that determination.  Therefore, the August 2006 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The last final denial of the claims was in August 2006, as 
noted above, and it therefore may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Therefore, the Veteran's claims 
may be reopened only if new and material evidence has been 
secured or presented since the decision.  See Glynn v. Brown, 
6 Vet. App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended and apply to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  That amendment applies in this case as the Veteran's 
petition to reopen was filed in July 2007.  Under the amended 
guidelines, "new" evidence remains that which was not 
previously of record.  However, to be material under the new 
guidelines, the evidence must raise a reasonable possibility 
of substantiating the claim, which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2004).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

A review of the statement of the case shows that the RO 
reopened the claims; however, the Board is not bound by the 
RO's actions.  The Board has a jurisdictional responsibility 
to determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps, involving:  (1) determining whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, 
determining whether the reopened claim was well grounded; and 
(3) evaluating the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claims for service connection for residuals of a 
left shoulder injury, back injury, and cervical injury.

The evidence of record at the time of the August 2006 rating 
decision consisted of service treatment records that showed 
injuries to the Veteran's shoulder, back, and neck during 
service and private medical records.  The Veteran's claim was 
denied on the basis of the RO's determination that the 
Veteran's injuries during service were acute and the evidence 
did not reflect diagnoses for chronic disorders of the left 
shoulder, back, or neck.

The evidence submitted in support of reopening the claims 
includes more recent VA treatment records and private medical 
records that show multiple diagnoses of a low back 
disability, and a medical care provider's opinion that the 
residuals of the Veteran's left shoulder injury, back injury, 
and neck injury may be related to his in-service injuries.  

In particular, in a June 2008 statement, Layne K. Kamalu of 
the "Center for Integrative Medicine stated that the Veteran 
was under his care for multiple musculoskeletal problems 
including those at issue.  The medical care provider reported 
that the Veteran had "service-related injuries" in 1982, 
January 1988 and October 1989.  The medical care provider 
stated that it was "reasonable that [the Veteran's] 
conditions may be related to these injuries."

This evidence is both new and material, as it was not of 
record at the time of the August 2006 decision and raises a 
reasonable possibility of substantiating the Veteran's claims 
for service connection for residuals of left shoulder, back, 
and cervical injuries.  The Board finds that new and material 
evidence has been received and the claims for entitlement to 
service connection for residuals of a left shoulder, back, 
and cervical injury has been reopened.  


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for residuals of a left shoulder injury 
has been submitted, the appeal is granted to this extent.  

As new and material evidence sufficient to reopen the claim 
of service connection for residuals of a back injury has been 
submitted, the appeal is granted to this extent.  

As new and material evidence sufficient to reopen the claim 
of service connection for residuals of a cervical injury has 
been submitted, the appeal is granted to this extent.  


REMAND

As noted above, the August 2006 rating decision denied 
service connection for residuals of a left shoulder injury, 
back injury, and cervical injury.  Since that time, the 
Veteran has submitted new and material evidence in support of 
his claims and the Board has reopened his claims for further 
consideration.  

The Veteran's service treatment records showed several 
complaints of injury during service to his shoulder, back and 
neck.  Specifically, the Veteran's service treatment records 
indicate that he sustained a left shoulder injury in January 
1988.  There is an additional record of shoulder pain and 
tenderness in January 1994.  

The Veteran's low back pain is documented in a record from 
November 1983, which states that the pain that has been 
occurring since 1977.  The record reflects a diagnosis of 
strain treated with medications and no problems since.  
Additional records from October 1980, October 1989, and 
January 1993 also reflect lower back pain. 

The Veteran's service treatment records also show that the 
Veteran was treated for  recurrent muscle spasms and pain in 
his neck in December 1982.  Additional records show that the 
Veteran was treated for cervical strain in January 1988 and 
January 1993. 

The Veteran saw Layne Kamalu for treatment.  According to the 
August 2007 records, the Veteran reported a history of 
chronic back pain.  The Veteran reported that the pain began 
years prior and was precipitated by a motor vehicle accident.  
Upon physical examination, the medical care provider found 
pain was elicited over the left thoracic paraspinal muscles 
upon palpation.  The medical care provider planned to 
continue conservative management and determined that the 
upper back pain was likely related to scar tissue in the 
Veteran's muscle plains.  

With regard to the Veteran's right trigger thumb, the private 
medical records show a diagnosis in September 2006 that 
states that the Veteran had "right thumb pain with 
immobility in flexion worsening over past 2 months, history 
of trauma 'years' ago to thumb."  In October 2006, the 
Veteran underwent a trigger thumb release to alleviate the 
disorder.  The records from the surgery do not discuss the 
cause of his disorder.  

The Veteran submitted a letter from the medical care provider 
dated in June 2008 that stated that the Veteran is under his 
care for multiple musculoskeletal problems.  He is treating 
him for chronic left and right shoulder impingement, neck, 
and lower back pain, and right hand popping in the thumb.  
The medical care provider opined that it is reasonable that 
these disorders may be related to the Veteran's in-service 
injuries.  

The basis for the denial of service connection in August 2006 
was lack of evidence of any chronic conditions.  The Veteran 
has since submitted new and material evidence that he is 
diagnosed with chronic disorders for his left shoulder, back, 
neck, and right thumb.  Additionally, he submitted a nexus 
opinion supporting his contention that his disorders may be 
related to service.   

In light of the in-service injuries and the new and material 
medical evidence establishing chronic disorders and a 
possible nexus between the two, the Board finds that the 
record suggests the possibility that the Veteran's current 
disorders are related to his active duty service.  The Board 
finds that a new VA examination is necessary to determine the 
likelihood of an etiological relationship between the 
Veteran's current disorders and his active duty service 
period.  See generally McClendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 4.2 (If the findings on an examination 
report do not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes.).  


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have treated him for 
his residuals of left should injury, back 
injury, cervical injury, and right thumb 
injury since August 2008, the date of the 
most recent treatment records on file.  
After securing any appropriate consent 
from the Veteran, VA must attempt to 
obtain copies of all treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.  

2. The AMC/RO should arrange for the 
Veteran to undergo a VA examination to 
determine if he currently has any 
disabilities of the right shoulder, back, 
cervical spine, and right thumb.  The 
examiner should be asked to opine as to 
whether or not his disabilities are 
etiologically related to the Veteran's 
active duty service period.  The opinion 
must be based on a review of the entire 
claims file and contain a rationale.  If 
the opinion cannot be provided without 
resorting to mere speculation, the 
examiner should so state.  The following 
considerations will govern the 
examination:

a. The claims file and all relevant 
medical records must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated 
diagnostic tests and studies, 
including x-rays, must be 
accomplished.  

b. The examiner must identify all of 
the disabling manifestations 
specifically attributable to the 
Veteran's disorders.  

c. The examiner must comment as to 
whether the Veteran's in-service 
injuries are related to any current 
diagnoses of left shoulder, back, 
neck, or thumb disorders.

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4. Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for 
service connection for lumbar discogenic 
disease based on all relevant evidence on 
file.  If the issue continues to be 
denied, the AMC/RO must provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


